              Case:20-00759-swd        Doc #:123 Filed: 03/09/20        Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT

                            WESTERN DISTRICT OF MICHIGAN



 In the Matter of:

                                                              Case No. 20-00759-swd

 GOODRICH QUALITY THEATERS, INC.                              Chapter 11

                                                              Hon. Scott W. Dales

                 Debtor

                                              /


               ORDER GRANTING DEBTOR'S MOTION TO CONTINUE
              USING ITS EXISTING BANK ACCOUNTS, BUSINESS FORMS
                        AND CASH MANAGEMENT SYSTEMS

       Before the Court is Debtor’s Motion for An Order Authorizing Continued Use of Its

Existing Bank Accounts, Business Forms and Cash Management System (the “Motion”) [Docket

No. 47] filed by the above-captioned debtor (the “Debtor”). The Court having considered the

Motion, the "Declaration of Robert Emmett Goodrich in Support of Chapter 11 Petition and First

Day Motions," and the record in this case, and it appears to the Court (a) that is has jurisdiction

over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334; (b) that this is a core proceeding

pursuant to 28 U.S.C. § 157(b); (c) that venue is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409; (d) that sufficient notice of the Motion has been provided through service given to

the Office of the United States Trustee, counsel for the Debtor's pre-petition secured lenders, and

the Debtor's twenty (20) largest unsecured creditors; and (e) that good and sufficient cause exists

for the relief granted herein:

       Accordingly, it is hereby ORDERED as follows:
             Case:20-00759-swd         Doc #:123 Filed: 03/09/20         Page 2 of 4




       1.      The Motion is GRANTED pursuant to the terms of this order. Capitalized terms

not otherwise defined herein have the meanings set forth in the Motion.

       2.      The Debtor is authorized to continue maintaining and using (a) its pre-petition

business forms and Bank Accounts and to treat such accounts for all purposes as debtor-in-

possession accounts, and (b) their customary Cash Management Procedures in the ordinary

course, provided, however, (i) the Debtor shall maintain records of all transactions within its

Cash Management System so that pre-petition and post-petition transactions can be readily

ascertained, traced and recorded properly, and to avoid the unauthorized payment of pre-petition

claims, and (ii) any new check stock acquired by Debtor will be imprinted with the notification

“Debtor in Possession, Case # 20-00759” or with such other language as may be acceptable to

the United States Trustee. Checks printed directly by the Debtor will include this language as

soon as practicable.

       3.      The Debtor's Banks (a) are authorized to continue servicing and administering

the Debtor's Bank Accounts as accounts of the Debtor and debtor-in-possession without

interruption and in the usual and ordinary course, and to receive, process and honor and pay any

and all checks, drafts, wires, or automated clearing house transfers ("ACH Transfers") drawn on,

(b) are authorized to accept and honor all representations from the Debtor as to which checks,

drafts, wires, or ACH Transfers should be honored or dishonored consistent with any order(s) of

this Court, whether the checks, drafts, wires, or ACH Transfers are dated prior to, on, or

subsequent to the Petition Date, and whether or not the Bank believes the payment is or is not

authorized by any order(s) of the Court, (c) have no duty to inquire as to whether such payments

are authorized by any order(s) of this Court and (3) have no liability to any party on account of
              Case:20-00759-swd            Doc #:123 Filed: 03/09/20    Page 3 of 4




following the Debtor's instructions in accordance with this order. Debtor’s account at Fifth Third

Bank was closed on February 27, 2020.

       4.       The Debtor's Banks are further authorized and permitted to charge back returned

items of the Debtor against amounts on deposit in the Bank Accounts, regardless of whether such

amounts were deposited before or after the Petition Date, and the Banks shall be entitled to

receive payment of prepetition and postpetition fees, costs, charges and expenses to which such

Bank may be entitled under the terms of their contractual arrangements with the Debtor.

       5.       Nothing herein shall prevent the Debtor from opening any additional bank

accounts, or closing any existing bank account(s) as they may deem necessary and appropriate in

the ordinary course of its business, and the Banks are authorized to honor the Debtor's requests to

open or close such account, provided that, any new account shall be with a bank that is insured

with the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance

Corporation and that is organized under the laws of the United States or any State therein; such

accounts shall be subject to the same provisions and obligations of this order, and the Debtor

shall immediately provide the U.S. Trustee's office with notice of the closing or opening of any

new accounts.

       6.       Within three (3) business days from the date of the entry of this Order, Debtor

will serve a copy of this Order on the Banks, will notify the Banks of their obligations under the

Uniform Depository Agreement(s) with the United States Trustee, and will request that each

Bank internally designate the bank account(s) as “debtor in possession” accounts. If any of

Debtor’s Banks have not executed a Uniform Depository Agreement, Debtor must use its good

faith efforts to get each Bank to do so.
               Case:20-00759-swd         Doc #:123 Filed: 03/09/20        Page 4 of 4




         7.      This Order resolves the Objections of the United States Trustee to the entry of this

 Order on an interim basis.

         8.      This Order modifies the Definitive Order to the extent the Definitive Order

 requires otherwise.

         9.      This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation and/or interpretation of this Order


                                         END OF ORDER




IT IS SO ORDERED.

Dated March 9, 2020
